Case 1:19-cv-01249-LO-MSN Document 41 Filed 01/22/20 Page 1 of 5 PageID# 1123



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


JOHN DOE,                                          )
                                                   )
                     Plaintiff,                    ) Civ. Action No. 1:19-cv-01249-LO-MSN
                                                   )
                     v.                            )
                                                   )
GEORGE MASON UNIVERSITY, et al.                    )
                                                   )
                     Defendants.                   )

______________________________________________________________________________

            MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION
        TO FILE EXHIBITS UNDER SEAL PURSUANT TO LOCAL RULE 5(c)




       In compliance with Local Rule 5(c), Plaintiff respectfully submits this memorandum in

support of Plaintiff’s motion to seal certain exhibits to: 1) Plaintiff’s Memorandum of Law in

Opposition to Defendant George Mason University’s Motion to Dismiss Plaintiff’s Title IX

Claim Pursuant to Rule 12(b)(6) (“Plaintiff’s Title IX Opposition Brief”); 2) Plaintiff’s

Memorandum of Law in Opposition to the Individual Defendant’s Motion to Dismiss Plaintiff’s

Due Process and First Amendment Claims (“Plaintiff’s Opposition Brief”); and 3) Plaintiff’s

Reply Memorandum of Law in Further Support of His Motion to Proceed By Pseudonym

(“Plaintiff’s Pseudonym Reply Brief”):

       1. Plaintiff has filed the following documents under seal:

          A. Exhibits to Plaintiff’s Title IX Opposition Brief:

              Exhibit 4: Complainant 1 Notice of Investigation


                                               1
Case 1:19-cv-01249-LO-MSN Document 41 Filed 01/22/20 Page 2 of 5 PageID# 1124



               Exhibit 5: Complainant 2 Notice of Investigation

               Exhibit 6: Complainant 3 Notice of Investigation

               Exhibit 7: Complainant 4 Notice of Investigation

               Exhibit 8: Complainant 1 Determination Letter

               Exhibit 9: Complainant 2 Determination Letter

               Exhibit 10: Complainant 3 Determination Letter

               Exhibit 11: Complainant 4 Determination Letter

               Exhibit 13: Conduct Complaint Against Complainant 4

               Exhibit 15: J. Williams’ Decision on Plaintiff’s Appeal

               Exhibit 16: K. Renshaw Sanction Letter

               Exhibit 17: Faculty Grievance Committee Letter dated June 19, 2019

               Exhibit 27: Communications between Plaintiff and Complainant 4

               Exhibit 28: Communications between Plaintiff and Complainant 1

               Exhibit 29: Communications between Plaintiff and Complainant 3

               Exhibit 30: Faculty Grievance Committee Letter – Disaffiliation, 9/10/19

               Exhibit 31: Dr. Renshaw Letter, 9/17/19, Disaffiliation

               Exhibit 32: Peer Evaluation


          B. Exhibits to Plaintiff’s Opposition Brief


  Exhibit A:   Faculty Grievance Committee Letter, June 2019
  Exhibit B:   Dr. Renshaw Sanction Letter

  Exhibit C:   Complainant 1 Notice of Investigation
  Exhibit D:   Complainant 2 Notice of Investigation

  Exhibit E:   Complainant 3 Notice of Investigation


                                                2
Case 1:19-cv-01249-LO-MSN Document 41 Filed 01/22/20 Page 3 of 5 PageID# 1125




  Exhibit F:   Complainant 4 Notice of Investigation
  Exhibit G:   Dr. Renshaw Letter, 9/17/19, Disaffiliation

  Exhibit K:   Complainant 1 Determination Letter
  Exhibit L:   Complainant 2 Determination Letter

  Exhibit M: Complainant 3 Determination Letter
  Exhibit N:   Complainant 4 Determination Letter

  Exhibit U:   Faculty Grievance Committee Letter, 6/19/19



            C. Plaintiff’s Pseudonym Reply Brief
               Footnote #2




            D. Exhibit to Plaintiff’s Pseudonym Reply Brief:

               Exhibit 2- Complainant 4 Notice of Investigation




Plaintiff has filed redacted copies of each exhibit referenced above in the public file via the

Court’s ECF system. The redactions omit: Plaintiff’s name; the names of Complainants 1-4; the

names of other students who attended or are attending George Mason University; the names of

certain professors; and other information from which Plaintiff, Complainants 1-4, and/or other

students can be identified.

       2.      The sealing of the above-referenced documents is necessary to protect Plaintiff’s

       identity during the pendency of his motion to proceed by pseudonym (ECF No. 2).

       Another procedure, i.e. filing the documents in the usual course, will not suffice because

       the documents contain Plaintiff’s name, the names of persons through which he can be

       identified and certain information through which he can be identified. In their sealing

                                               3
Case 1:19-cv-01249-LO-MSN Document 41 Filed 01/22/20 Page 4 of 5 PageID# 1126



        motion, (ECF No. 33, at p. 2), Defendants have asserted that the names of Complainants

        1-4 should remain under seal because of GMU’s obligations under the Family

        Educational Rights and Privacy Act (“FERPA”).

        3.      Plaintiff relies on the following authorities in support of his motion to file under

        seal: Doe v. Virginia Polytechnic Institute and State University, 2018 WL 5929647 (W.D.

        Va. 2018); Doe v. Rector and Visitors of George Mason University, 179 F. Supp. 3d 583

        (E.D. Va. 2016); Doe v. Alger, 317 F.R.D. 37, 41 (W.D. Va. 2016); Suntrust Mortgage,

        2015 WL 12778624, at *1 (E.D. Va. 2015). See also Exs. A and B (allowing the filing of

        exhibits under seal which disclosed plaintiff’s name where plaintiff was granted

        pseudonym status).

        The “Court’s authority to seal documents is well-established in the Fourth Circuit” where

“the public’s right of access is outweighed by competing interests.” Suntrust Mortgage, 2015 WL

12778624, at *1 (E.D. Va. 2015). To determine whether the interests in sealing the records

outweigh First Amendment considerations, a court must: a) provide public notice of the sealing

request; b) consider less drastic alternatives to sealing; and c) articulate specific reasons

supporting its decision to seal. Id.

        Here, Plaintiff has filed the requisite notice with this memorandum and, as set forth supra

Paragraph 2, Plaintiff (and Defendants) have used the less drastic alternative of filing copies of

all of the exhibits in redacted form, such that the substance of those documents is accessible to

the public. Plaintiff currently has a motion to proceed by pseudonym pending and his identity

should be protected until such time as the Court decides the motion and Plaintiff elects to go

forward with the action in his own name. Plaintiff respectfully refers the Court to the reasons set

                                                 4
Case 1:19-cv-01249-LO-MSN Document 41 Filed 01/22/20 Page 5 of 5 PageID# 1127



forth in his pseudonym motion and reply papers as to why a balancing of the factors set forth in

James v. Jacobsen, 6 F.3d 233, 238 (4th Cir. 1993), including the public’s interest in this case,

weighs in favor of allowing Plaintiff to proceed by pseudonym.

       4.      Plaintiff requests that the documents referenced supra Point 1 be kept under seal

       until such time as Plaintiff’s pseudonym motion is decided:

       (a) If Plaintiff’s motion is granted, the documents should be maintained under seal until

            such time as the Court orders otherwise.

       (b) If Plaintiff’s motion is denied and Plaintiff elects to proceed under his own name

            within any timeframe ordered by the Court, then the documents may be unsealed at

            such time as Plaintiff files an amended pleading in his own name.

       (c) If Plaintiff’s motion is denied and Plaintiff elects not to pursue this action in his own

            name, resulting in the dismissal of the action, then the documents should be

            permanently maintained under seal.

Dated: January 22, 2020

                                                       Respectfully submitted,

                                                              /s/ Joshua T. Farmer
                                                       Joshua T. Farmer, VSB #87508


                                                       FARMER LEGAL PLLC
                                                       5030 Sadler Place, #205
                                                       Glen Allen, VA 23060
                                                       (804)325-1441
                                                       josh@farmerlegalhelp.com




                                                 5
